DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 3 (depicted in Figs. 2C, 4B, 5B, and 6D) in the reply filed on January 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-17 are presented for examination below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s): “wherein the at least one moisture absorbing layer included in the second portion is compression molded, closed-cell foam” (claim 9).
See below.
Claim Objections
Claims 2, 11, 16, and 17 are objected to because of the following informalities: 
“the second potion” should read “the second portion” (claim 2)
“the first potion” should read “the first portion” (claim 11)
“wherein sections of the hinge, each adjacent to a respective one of the two outer tabs, each includes a lateral slit of a first length” should read “wherein sections of each include a lateral slit of a first length” (claim 16)
“a cap including a bill, a sweatband, a plurality of panels” should read “a cap including a bill, a sweatband, and a plurality of panels” (claim 17)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 17 recite the limitation “at least a part of it.” The limitation is indefinite, as it is unclear which structure is being referred to using the word “it.” For purposes of examination, the Examiner will interpret the limitation as follows: “at least a part of the first portion.”
	Claim 1 also recites the limitation “the sweatband of a cap.” There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 further recites the limitation “the sweatband of a cap and one or more front panels of a hat.” The limitation is indefinite, as it is unclear how the first portion can be held between the sweatband of a cap and a front panel of a separate hat, i.e., between two separate the cap.”
	Claim 7 recites the limitation “wherein at least some of the two gaps have a wider open end and a narrower closed end.” The limitation is indefinite, as it is unclear which of the previously recited at least two gaps are being referred to. Furthermore, it is unclear how the gaps can have an open end and a closed end. It is noted that gaps refer to an absence of material and therefore any portion of a gap is, in a sense, open. It is unclear what a closed end of a gap would refer to. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein at least some of the at least two gaps have a wider first end and a narrower second end.”
Claim 9 recites the limitation “wherein the at least one moisture absorbing layer included in the second portion is compression molded, closed-cell foam.” The limitation is indefinite, as it is unclear how the closed-cell foam can form a moisture absorbing layer. The Examiner notes that closed-cell foams are generally known in the art to be non-water absorbing (see paragraph 0013 of US PG Pub 2015/0259331, and column 3, lines 14-22 of US Patent No. 4,096,589). Furthermore, it is noted that Applicant’s specification does not specifically describe wherein the moisture absorbing layer is made of a closed-cell foam. Rather, paragraph 0031 of the specification states that the first portion and second portion may generally be made from a single sheet of closed-cell foam (“the first potion 110 and a layer of the second portion 120 may be made from the same material (e.g., sheet plastic). The material may be formed from a single (e.g., compression molded closed cell foam)”). Paragraph 0031 further states that “the second portion 120 may be made from a moisture absorbing material, such as fabric, neoprene, neoprene, terry cloth, microfiber, cotton polymer, cotton, polyester, a blend of one or more of the preceding, and the like,” without specifically including a closed-cell compression molded foam (it is noted that although neoprene is included within the list of materials, neoprene has both open-cell and closed-cell varieties, and the specification does not specify a closed-cell neoprene).  As such, the Examiner will interpret the limitation as follows: “wherein the second portion includes a compression molded, closed-cell foam.”
Claim 16 recites the limitation “wherein sections of the hinge, each adjacent to a respective one of the two outer tabs, each includes a lateral slit of a first length, wherein a section of the hinge adjacent to each of the at least one inner tab includes at least two lateral slits of a second length separated by a narrow span, and wherein the second length is shorter than the first length.” The limitation is indefinite, as it is unclear whether the recited lateral slits of claim 16 are included within the plurality of lateral slits previously recited in claim 15, or provided in addition to said previously recited lateral slits. 
For purposes of examination, the Examiner will interpret claim 16 as follows, in accordance with Fig. 6D:
“The hat liner of claim 15, wherein the plurality of tabs provided in the first portion includes two outer tabs and at least one inner tab,
wherein the hinge includes two outer sections, each adjacent to a respective one of the two outer tabs, and at least one inner section, each adjacent to a respective one of the at least one inner tab,
wherein the plurality of slits includes a plurality of outer slits each having a first length and a plurality of inner slits each having a second length,
wherein each outer section of the hinge includes a respective outer slit of the plurality of outer slits,

wherein the second length is shorter than the first length.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 17, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Calvo (US Patent No. 5,920,910) in view of Green et al. (herein Green)(US PG Pub 2009/0222975).
Regarding claim 1, Calvo discloses a hat liner (10) comprising:
a) a first portion (44), the first portion dimensioned so that at least a part of the first portion fits between, and is held by, the sweatband (32) of a cap (20) and one or more front panels (24) of the cap (see Figs. 1-2; column 3, lines 33-57; and column 4, line 53- column 5, line 14) and
b) a second portion (42), directly or indirectly joined with the first portion along a length (length of 46, see at least Figs. 2-4), and including at least one moisture absorbing layer (52; see Figs. 2-3 and column 4, lines 18-36).
Calvo substantially discloses the invention as claimed above but fails to disclose wherein the first portion includes a plurality of tabs separated by one or more gaps.
However, Green teaches a hat liner (10, see Fig. 1) having a first portion (20a-20e, 25) configured to be received between a sweatband (35) of a cap and a front panel (front panel of 40) of the cap (see Figs. 4, 7, and 8 and paragraphs 0016-0018), wherein the first portion includes a plurality of tabs (20a-20e) separated by one or more gaps (25), so as to allow the first portion to be easily inserted and securely fixed in place between the sweatband and the front panel to prevent displacement of the hat liner during use (see paragraph 0016).
Therefore, based on Green’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Calvo’s first portion to a plurality of tabs separated by one or more gaps, as doing so would allow the 

Regarding claim 3, Calvo and Green together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the first portion has a length of between about 8" and 10.5”. Calvo and Green are silent as to the exact dimensions of the first portion.
However, it is noted that Calvo’s first portion (44) appears to fall within the claimed range (see at least Fig. 1), and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Calvo’s first portion to have a length of between about 8" and 10.5” as it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04 (IV)(A). A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).
	Furthermore, the Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the size or length of the first portion to accommodate a particular head size of an intended wearer.

Regarding claim 4, Calvo and Green together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the second portion has a length of between about 8" and 10.5”. Calvo and Green are silent as to the exact dimensions of the second portion.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04 (IV)(A). A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).
	Furthermore, the Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the size or length of the second portion to accommodate a particular head size of an intended wearer.

	Regarding claim 5, the modified liner of Calvo (i.e., Calvo in view of Green) is further disclosed wherein the first portion (44 of Calvo) has a width which is less than a width of the second portion (42 of Calvo; see at least Figs. 3-4 and column 4, lines 8-17 of Calvo).

	Regarding claim 6, the modified liner of Calvo (i.e., Calvo in view of Green) is further disclosed wherein the first portion (44 of Calvo/20a-20e, 25 of Green) includes at least three tabs (20a-20e of Green) defined and separated by at least two gaps (25 of Green; see at least Fig. 1 of Green).



	Regarding claim 8, the modified liner of Calvo (i.e., Calvo in view of Green) is further disclosed wherein at least some of the at least two gaps (25 of Green) are V-shaped (see at least Fig. 1 of Green)

Regarding claim 17, Calvo discloses a combination (10, 20) comprising:
a) a hat (20) including a bill (27), a sweatband (32), and a plurality of panels (24, 26), at least some (24) of the plurality of panels arranged adjacent to the bill and defining front panels (see at least Fig. 1); and
b) a hat liner (10) including:
i) a first portion (44), the first portion dimensioned so that at least a part of the first portion fits between, and is held by, the sweatband of the cap and one or more of the front panels of the cap (see Figs. 1-2; column 3, lines 33-57; and column 4, line 53- column 5, line 14); and
ii) a second portion (42), directly or indirectly joined with the first portion along a length (length of 46, see at least Figs. 2-4), and including at least one moisture absorbing layer (52; see Figs. 2-3 and column 4, lines 18-36).
Calvo substantially discloses the invention as claimed above but fails to disclose wherein the first portion includes a plurality of tabs separated by one or more gaps.

Therefore, based on Green’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Calvo’s first portion to a plurality of tabs separated by one or more gaps, as doing so would allow the first portion to be easily inserted and securely fixed in place between the sweatband and the front panel to prevent displacement of the hat liner during use.

Claim 2, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Calvo and Green, as applied to claim 1 above, in view of Johnson et al. (herein Johnson)(US Patent No. 8,904,567).
Regarding claim 2, Calvo and Green together teach the limitations of claim 1, as discussed above, and Calvo further discloses wherein the second portion (42) includes a multi-layer construction (see column 4, lines 18-36) but fails to disclose wherein the layers include at least one moisture wicking layer.
However, Johnson teaches a hat liner (10) configured to be placed on the inside of a head covering (20), the liner having a multi-layer construction including at least one moisture-wicking layer (35), a moisture-absorbing layer (37), and a moisture-impervious layer (39; see Fig. 4 and 
Therefore, based on Johnson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Calvo’s multi-layer construction to include at least one moisture wicking layer adjacent to the moisture absorbing layer, as doing so would allow the hat liner to wick moisture away from the wearer’s forehead, and trap the moisture within the moisture-absorbing layer, to prevent the moisture from dripping down onto the face of the wearer.

Claims 9-10, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Calvo and Green, as applied to claim 1 above, in view of Nebeker (US Patent No. 5,566,395).
Regarding claim 9, Calvo and Green together teach the limitations of claim 1, as discussed above, and Calvo further discloses wherein the second portion (42) includes a multi-layer construction (see column 4, lines 18-36) but fails to disclose wherein the layers include a compression molded, closed-cell foam.
However, Nebeker teaches a disposable hat liner (10) for attachment to a sweatband (18) of a hat (11), the liner having a multi-layer construction including an absorbent layer (16) and a closed-cell foam layer (12; see column 3, lines 52-67), so as to allow the hat to fit snugly and securely on the head of the wearer when the liner is used (see column 1, lines 33-63).

It is noted that the recitation of “compression-molded” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Regarding claim 10, Calvo, Green, and Nebeker together teach the limitations of claim 9, as discussed above. Calvo fails to further teach wherein the second portion is about 1mm thick. Calvo is silent as to the exact dimensions of the second portion.
However, Green further teaches wherein the hat liner is about 1mm to 20mm in thickness (see paragraph 0015), and wherein the first portion (20a-20e, 25) is generally thicker than the second portion (26a-26e) to maximize ease of insertion within the cap, and to allow the liner to conform to the cap’s shape. Nebeker further teaches wherein the liner preferably has a thin profile and wherein the thinness or thickness of the liner may be selected to according to the wearer’s needs (see column 2, lines 6-37 and column 3, lines 34-49).
.

Claims 11-13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Calvo and Green, as applied to claim 1 above, in view of Turner (US Patent No. 7,278,173) and McKonly et al. (herein McKonly)(US PG Pub 2019/0133224).
Regarding claim 11, Calvo and Green together teach the limitations of claim 1, as discussed above, but fail to further teach wherein each of the plurality of tabs in the first portion is provided with a plurality of lateral ridges.
However, Turner teaches an elastic strip (24) for insertion between a sweatband (27) and an front panel (21a, 21b) of a cap (10; see Figs. 2-5), the elastic strip made of an elastomeric polymer or an elastic silicone, for providing additional tension between the sweatband and the interior surface of the front panel, to allow the cap to be securely positioned on the wearer’s head (see column 4, lines 38-62).
Furthermore, McKonly teaches a liner (20) for an article of headwear (see paragraphs 0023-0025 and Figs. 6A-6D), the liner including a plurality of lateral ridges (104a-104d) formed from silicone, rubberized material, soft plastic, or closed-cell foam (see paragraph 0026), so as to form a tight seal between the liner and an adjacent surface (see paragraph 0026).


Regarding claim 12, the modified liner of Calvo (i.e., Calvo in view of Green, Turner, and McKonly) is further disclosed wherein each of the plurality of lateral ridges (104a-104d of McKonly) is compression molded, closed-cell foam (see paragraph 0026 of McKonly).
It is noted that the recitation of “compression-molded” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Regarding claim 13, Calvo, Green, Turner, and McKonly together teach the limitations of claim 11, as discussed above, but fail to further teach wherein each of the plurality of lateral ridges is about 0.5 mm thick. Instead, McKonly teaches wherein the lateral ridges (104a-104d) 
Therefore, based on McKonly’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the plurality of ridges to be about 0.5mm thick, as McKonly already teaches wherein the lateral ridges may be fairly small (approximately 1.5mm thick) and wherein the size of the ridges may be smaller or larger to suit a particular application/size/material of the liner.
The Examiner notes that Applicant does not appear to provide any criticality for the value “about 0.5mm thick,” and merely states in the specification wherein “the lateral ridges 118 may be about (or roughly) 0.5 mm thick” (see paragraph 0033). Absent a disclosed unexpected result of the claimed dimension, a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Claims 14-15, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Calvo and Green, as applied to claim 1 above, in view of Pass (US Patent No. 4,790,034).
Regarding claim 14, Calvo and Green together teach the limitations of claim 1, as discussed above, but fail to further teach a hinge portion, wherein the second portion is indirectly joined with the first portion via the hinge portion. Instead, Calvo discloses wherein the first and second portion (44, 42) are directly joined to each other along a top edge (46) of the liner (see Figs. 2-3).
However, Pass teaches an insert (24) for a cap (10), the insert comprising a first portion and a second portion (respective portions of 24 above and below hinge 48 as seen in Fig. 6), and 
Therefore, based on Pass’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Calvo’s liner to further include a hinge portion, wherein the second portion is indirectly joined with the first portion via the hinge portion; as doing so would allow the second portion to be easily folded back about the hinge portion to overlay the first portion when the liner is used.

Regarding claim 15, the modified liner of Calvo (i.e., Calvo in view of Green and Pass) is further disclosed wherein the hinge portion (48 of Pass) is provided with a plurality of lateral slits (50, 52 of Pass; see Fig. 6 and column 3, lines 22-43).

Examiner’s Note
Claim 16 is currently free of prior art rejections, but substantive amendments to the claims may result in prior-art-based rejections in future Office Actions. It is noted that claim 16 remains rejected under 35 USC 112(b), as discussed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOCELYN BRAVO/Examiner, Art Unit 3732